DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Status
Claims 31-34 and 36-50 are pending.
Claim 31 is currently amended.
Claims 1-30 and 35 are cancelled.
Claims 33-34, 36-37, 39-40, and 48-50 are withdrawn as being directed to a non-elected invention, the election having been made on11/24/2020.
Claims 31-32, 38, and 41-47 have been examined.

Priority
This application is a CON of 16/133,684 09/17/2018 PAT 10583194
16/133,684 is a CON of 14/758,002 06/26/2015 PAT 10076576
14/758,002 is a 371 of PCT/EP2013/078034 12/27/2013
PCT/EP2013/078034 has PRO 61/746,621 12/28/2012
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 31-32, 38, 41-43, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Trouet et al. (US 7,951,772 B2) in view of Gerspach et al. (Cancer Immunol Immunother (2006) 55: 1590–1600, previously cited 9/29/2021) and Gilmore (J Biotechnol Biomater 2012, 2(5): 1000e111, previously cited 9/29/2021).
Claim 1 is drawn to a prodrug conjugate structure [Cx-OP]y-D as follows.

    PNG
    media_image1.png
    477
    722
    media_image1.png
    Greyscale

Trouet et al. teach tumor-activated prodrug compound structure W-Z-M (Title and Abstract) shown in figure 1 annotated by the Examiner as follows.

    PNG
    media_image2.png
    494
    526
    media_image2.png
    Greyscale









    PNG
    media_image3.png
    187
    1057
    media_image3.png
    Greyscale

Trouet et al. show a prodrug conjugate comprises [succinyl or β-Ala]-AL-[DOX or DNR] and the capping group can be either directly linked to the cleavage site of AL or through a linking amino acid L (LAL or ALF) as obvious prodrug variants.
Trouet et al. do not explicitly teach a prodrug conjugate comprising a cleavable peptide sequence as ALGP.
Similarly, Gerspach et al. teach selective activation of a prodrug. Gerspach et al. teach the beneficial use of a dual specific cleavable sequence, which displayed efficient and cleavage sequence-specific activation by heterogenous (different) tumor cell-expressed proteases (Abstract; p1598, col 2, para 2). Because Gerspach et al. teach beneficial use of a dual peptide sequence-specific activation by heterogenous/different tumor cell-expressed proteases, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify the dipeptide moiety (e.g., AL) of Trouet’s prodrug with a dual specific peptide sequence activation by heterogenous/different tumor cell-expressed proteases.
Trouet et al. in view of Gerspach et al. teach a dual specific peptide for a prodrug comprising a dipeptide of AL and a different cancer protease cleavage peptide sequence, but do not explicitly teach a dual specific peptide sequence as ALGP.
Gilmore teaches proteases as selective activator of triggered drug release (Title). Gilmore teaches an protease cleavable prodrug is N-succinyl-β-alanyl-L-leucyl- L-alanyl-L-leucyl doxorubicin (p2, col 1, para 1), consistent with Trouet’s prodrug (OP = LAL) shown above. Gilmore further teaches another prodrug of Z-Gly-Pro-doxorubicin comprising a dipeptide of GP activated by FAP-α tumor via a type-II transmembrane serine protease (p2, col 1, para 2). Because Trouet et al. in view of Gerspach et al. teach a prodrug conjugate comprising a dual specific peptide, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Trouet’s cleavable dipeptide AL and Gilmore’s cleavable dipeptide GP to generate a dual specific peptide sequence of ALGP activated by a first tumor protease and a second tumor protease of type-II transmembrane serine protease, reading on a prodrug structure of N-succinyl-(AL)-(GP)-[DOX or DNR], reading on the limitations of claims 31-32, 38, and 41-43.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Trouet’s prodrug with Gerspach’s dual specific cleavable peptides  because (a) Trouet et al. teach a prodrug conjugate comprises one or more enzyme cleavable peptide sequence (Fig 1) and (b) Gerspach et al. teach the beneficial use of a dual specific peptide sequence, which displayed efficient and cleavage sequence-specific activation by heterogenous tumor cell-expressed proteases (Abstract; p1598, col 2, para 2). The combination would have reasonable expectation of success because both references teach a prodrug comprising enzyme cleavable peptide sequences.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Trouet et al. in view of Gerspach et al.) with Gilmore’s protease cleavable peptide because (a) Trouet et al. in view of Gerspach et al. teach a doxorubicin prodrug beneficially comprising a cleavable dipeptide of AL in a dual specific peptide sequence activation by heterogenous tumor cell-expressed proteases and (b) Gilmore teaches a prodrug of doxorubicin comprising a cleavable dipeptide of GP activated by FAP-α tumor (p2, col 1, para 2). The combination would have reasonable expectation of success because all references teach a doxorubicin prodrug activation by cancer cell-specific proteases.
Applicant’s Arguments
Applicant argues that a person of ordinary skill in the art would not have had a reason to combine Trouet, Gerspach, and Gilmore to arrive at the claimed prodrugs with a reasonable expectation of success for the reasons as follows.
(a) Trouet alone does not teach the claimed prodrug (Remarks, p3, para 2). 
(b) "Neither CD26 nor FAP hydrolyzed either PhAc-ALGP-Dox, Suc-BALAL-Dox or LGP-Dox, .... ".  The claimed prodrug is designed to increase specificity of prodrug activation, which is different from the strategy of Gerspach which is to increase chance of prodrug activation. Thus, Trouet in view of Gerspach would not have led a person of ordinary skill in the art to the claimed prodrug with a reasonable expectation of success - designing the claimed prodrug would have been viewed as the opposite direction of Gerspach (Remarks, p3, para 4-7). 
(c) Gilmore does not teach or suggest modifying Trouet with specifically the GP sequence. As discussed previously, based on Gilmore, a combined compound would at least have a linker, β-alanyl-L-leucyl, between a C group and an OP, which would not be within the scope of claim 31 (Remarks, p4, para 1).
(d) Even if one were to combine Trouet and Gerspach with Gilmore, for which there was no reason, a person of ordinary skill in the art would not have arrived at the specifically claimed prodrug having the ALGP sequence (Remarks, p4, para 2-3).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (a) is not persuasive because the combination of Trouet et al. in view of Gerspach et al. and Gilmore as a whole teach this instant invention described above even through a single reference of Trouet et al. does not teach all the limitations in claim 31.
Applicant’s arguments (b) and (d) are not persuasive because the argument ignore the fact that Trouet et al. teach the capping group directly linked to a tumor protease cleavable peptide of L-alanyl-L-leucyl as a preferred embodiment (col 3, line 47). When the prodrug N-succinyl-(AL)-(GP)-[DOX] is cleaved at the AL dipeptide by a first tumor protease to form an intermediate prodrug (GP)-[Dox], the intermediate prodrug can be further cleaved by a second tumor protease of type-II transmembrane serine protease. The Huang reference as argued by applicant was published in 2011 and served as a public knowledge to one of ordinary skill in the art for a prodrug design. Thus, one of ordinary skill in the art would follow the prodrug design as taught by Trouet et al. in view of Gerspach et al. and Gilmore (as well as common knowledge known to one of ordinary skill in the art) with reasonable expectation of success for the prodrug in response to two different tumor proteases to release the active anticancer compound of Dox from the prodrug. MPEP 2141.03 (I) defines "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In the present case, applicant’s argument (b) is assumed that a person of ordinary skill in the art is an automaton with NO ordinary creativity and unable to fit or understand a dual specific prodrug structure taught by Trouet et al. in view of Gerspach et al. and Gilmore; whereas, the examiner follows the level of ordinary skill in the art based on the definition of MPEP 2141.03 (I).
Applicant’s argument (c) is not persuasive because applicant argument is based on Trouet and Gilmore whereas the rejection is based on Trouet et al. in view of Gerspach et al. and Gilmore. In particular, the reference of Gerspach et al. teaches the beneficial use of a dual specific cleavable sequence, which displayed efficient and cleavage sequence-specific activation by heterogenous (different) tumor cell-expressed proteases (Abstract; p1598, col 2, para 2). Furthermore, Trouet et al. in view of Gerspach et al. and Gilmore. as a whole teach prodrug N-succinyl-(AL)-(GP)-[DOX] as claimed. See the 103 rejection above.
For at lease the reasons above, the arguments are not persuasive.

2.	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Trouet et al. in view of Gerspach et al. and Gilmore et al. as applied to claims 31-32, 38, 41-43, 46-47, and further in view of Dubowchik et al. (Bioconjugate Chem. 2002, 13: 855-869, previously cited 9/29/2021).
Claim 44 is drawn to the prodrug comprising a self-eliminating linker or spacing group.
Trouet et al. in view of Gerspach et al. and Gilmore et al. teach a prodrug conjugate as applied to claims 31-32, 38, 41-43, and 46-47 above.
Trouet et al. in view of Gerspach et al. and Gilmore et al. do not explicitly teach a prodrug further comprising a self-eliminating linker or spacing group.
Dubowchik et al. teach Cathepsin B-Labile Dipeptide Linkers for Lysosomal Release of Doxorubicin from Internalizing Immunoconjugates (Title). Dubowchik et al. teach a self- immolative p-aminobenzyloxycarbonyl (PABC) spacer between the dipeptides and the Doxorubicin (Abstract). Dubowchik et al. show the self-immolative PABC spacer is very stable in human plasma (p867, Table 2), but sensitive to lysosomal protease of cathepsin at pH 5.0, 37ºC in tumor cells (p864, Fig 1). Because Dubowchik et al. show a self-immolative PABC spacer conjugated Doxorubicin prodrug very stable in plasma but specifically cleaved by a lysosomal protease at pH 5.0, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add a self-immolative p-aminobenzyloxycarbonyl (PABC) spacer to the Doxorubicin prodrug taught by Trouet et al. in view of Gerspach et al. and Gilmore et al. to make a modified Doxorubicin prodrug specifically cleaved by lysosomal protease at acidic pH inside cells, reading on claims 44-45.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the prodrug (Trouet et al. in view of Gerspach et al. and Gilmore et al.) with Dubowchik’s self-immolative PABC spacer because Dubowchik et al. show the self-immolative PABC spacer is very stable in human plasma (p867, Table 2), but sensitive to lysosomal protease of cathepsin at pH 5.0, 37ºC to release the bioactive drug in tumor cells (p864, Fig 1). The combination would have reasonable expectation of success because the references teach a prodrug comprising one or more enzyme cleavable peptide sequences.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Trouet et al. in view of Gerspach et al. and Gilmore et al. as applied to claims 31-32, 38, 41-43, 46-47, and further in view of Gravel et al. (US 2006/0135480 A1, previously cited 9/29/2021).
Claim 38 is drawn to the capping group as a phosphonoacetyl group (the elected species) and other functionally equivalent group.
Trouet et al. in view of Gerspach et al. and Gilmore et al. teach a prodrug comprising a succinyl capping group as applied to claims 31-32, 38, 41-43, and 46-47 above.
Trouet et al. in view of Gerspach et al. and Gilmore et al. do not explicitly teach a capping group as a phosphonoacetyl moiety.

    PNG
    media_image4.png
    99
    184
    media_image4.png
    Greyscale
Gravel et al. teach derivatives of succinic acid and glutaric acid analogs [Title,0013-0014]. Gravel et al. teach succinate derivative including phosphonoacetic acid [0302] with the compound structure as follows [0015]. Gravel et al. further teach an ionizable acidic group at physiological pH (e.g., phosphoacetyl moiety [0015, R5=R9=H] shown as follows) as zinc metallopeptidase inhibitors [0012]. Because Gravel et al. teach (i) phosphoacetyl moiety is an analog/derivative of succinate and (ii) the ionizable acidic group serves as a zinc metalloprotease inhibitor, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute Gilmore’s succinyl capping group with its analog compound of phosphoacetyl moiety as a zinc metalloprotease inhibitor for a prodrug activation in response to cancer-specific proteases.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute the succinyl capping group of a prodrug taught by Trouet et al. in view of Gerspach et al. and Gilmore et al. with Gravel’s phosphonoacetyl moiety because Gravel teach (i) phosphoacetyl moiety is an analog/derivative of succinate [0015] and (ii) the ionizable acidic group serves as a zinc metalloprotease inhibitor [0012]. The combination would have reasonable expectation if success because the references teach N-terminal succinyl moiety conjugated to a peptide.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. See response to arguments above.
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
22-October-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615